STEINFELD, Judge.
The Department of Public Safety revoked the license of appellee, George K. Skiadas, to operate a motor vehicle. KRS 186.565(3). Pursuant to KRS 186.565(5) he appealed to the circuit court for review. It held the revocation unauthorized and entered judgment directing that the license be reinstated. The Department appeals — we reverse.
Appellant has fully briefed the issues. RCA 1.230. Skiadas has filed no brief, therefore, we are authorized by RCA 1.260 to impose certain penalties. Cartwright v. Cartwright, Ky., 419 S.W.2d 576 (1967). Subsection (c) (3) of that rule authorizes this court to “regard the appellee’s failure as a confession of error and reverse the judgment without considering the merits of the case.” We consider that penalty appropriate in the circumstances.
The judgment is reversed for the entry of a judgment sustaining the revocation of the license.
All concur.